Citation Nr: 0301010	
Decision Date: 01/16/03    Archive Date: 01/28/03

DOCKET NO.  00-11 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Louis, Missouri


THE ISSUE

Entitlement to an increased evaluation for sarcoidosis 
with chorioretinitis, currently evaluated as 60 percent 
disabling.



REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel




INTRODUCTION

The veteran served on active duty from October 1951 to 
June 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision by 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.  The veteran's case was 
remanded for additional development in August 2001.  It is 
again before the Board for appellate review.  While the 
veteran's case was in a remand status, the disability 
rating for the issue on appeal was increased to 60 
percent.


FINDINGS OF FACT

1.  The veteran's sarcoidosis, with a history of 
chorioretinitis, is manifested by a forced expiratory 
volume at one second (FEV-1) of 48 percent of the 
predicted value, a ratio of FEV-1 to forced vital capacity 
(FEV-1/FVC) of 69, and diffusion capacity of the lung for 
carbon monoxide by the single breath method (DLCO (SB)) at 
55 percent of the predicted value.

2.  There is no extrapulmonary involvement, and no 
evidence of cor pulmonale, right ventricular hypertrophy, 
pulmonary hypertension, episodes of acute respiratory 
failure, or requirement for oxygen therapy.


CONCLUSION OF LAW

The criteria for a rating in excess of 60 percent for 
sarcoidosis, with a history of chorioretinitis, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 4.1, 4.7, 4.97, Diagnostic Codes 
6600, 6846 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran served on active duty from October 1951 to 
June 1953.  A review of his service medical records (SMRs) 
reflects that he was diagnosed with sarcoidosis of the 
lungs and mediastinal lymph nodes in May 1953.  A hospital 
summary from that time also noted that the veteran was 
originally found to have areas of choroidal degeneration 
which were thought to be non-specific in origin but 
entirely compatible with pseudo-tubercle formation in 
Boeck's sarcoid.  After a month of cortisone therapy, 
there was a complete clearing of the fundi and no evidence 
of choroidal degeneration.

The veteran submitted his claim for VA disability 
compensation benefits in July 1953.  He was afforded VA 
examinations in August 1953.  The ophthalmology 
examination reported the veteran's vision as 20/15 
bilaterally.  There was no evidence of any residual 
disability and the examiner reported the veteran's eyes as 
"normal."  The respiratory examination reported that there 
was no evidence of sarcoidosis at the time of the 
examination.  A chest x-ray was interpreted to show that 
there was minimal fibrous pleurisy of the costophrenic 
angle on the left.  There was no definite evidence of an 
infiltrate in either lung, no enlargement of the hila, and 
the heart shadow was not enlarged.

The veteran was granted service connection for sarcoidosis 
and chorioretinitis in October 1953.  He was assigned a 
noncompensable disability evaluation.

The veteran submitted a request for VA medical treatment 
in January 1954.  A medical evaluation conducted at that 
time reported the physical findings as totally negative.

Associated with the claims folder is a VA hospital summary 
dated in July 1956.  The veteran was treated for residuals 
of a motorcycle accident.  There was no reference to any 
complaints or treatment for the veteran's service-
connected sarcoidosis.

The veteran submitted his current claim for an increased 
evaluation in July 1999.  He was afforded a VA examination 
in November 1999.  The veteran was reportedly on no 
medications.  He said that he had taken antibiotics over 
the prior three weeks for an increased problem with his 
lungs.  The veteran said that he had had recurrent fever 
and night sweats through the years and had gained and lost 
weight at different times.  The veteran said he was 
evaluated twice for possible lung cancer.  In 1963 it was 
determined that he had pneumonia.  In 1988 he said he had 
an exacerbation of his sarcoidosis.  The examiner reported 
that the veteran did not have enlarged lymph nodes.  There 
was bilateral respiratory inspiratory and expiratory 
wheezes.  The examiner noted decreased lung sounds in the 
bilateral lower lobes.  The veteran said that he had a 
nonproductive cough but had had a productive cough prior 
to taking his antibiotics.  A chest x-ray was interpreted 
to show bilateral patchy irregular infiltrates of the 
upper lobes with diffuse, soft tissue nodules.  This was 
felt to possibly be consistent with sarcoidosis; however, 
metastases, tuberculosis or non-calcified granulomas could 
not be ruled out.  The chest x-ray also showed evidence of 
chronic obstructive pulmonary disease (COPD).  The 
diagnoses were COPD and upper lobe infiltrates, consistent 
with sarcoidosis.

The veteran was afforded a pulmonary function test (PFT) 
as part of the examination.  The results of the test 
revealed a FEV-1 as 70 percent of the predicted value.  
The results further showed a ratio of FEV-1 to FVC of 77 
percent.  The reported indicated that the ability to 
measure diffusion capacity of the lung for carbon monoxide 
by the single breath method (DLCO (SB)) was not 
functioning at the time of the test.  The PFT examiner 
said that there were proportional mild reductions in FEV-1 
and FVC but that the veteran had normal lung capacity.  
The PFT examiner further stated that there was no 
obstructive or restrictive ventilatory defect.  

The veteran's claim for an increased rating was denied in 
February 2000 and he was notified of the rating action 
that same month.  The veteran submitted his notice of 
disagreement in March 2000.  He said that he did not feel 
that he received an adequate examination in November 1999 
because the testing machine was not functioning properly.

The veteran's representative submitted a statement in May 
2000.  The representative repeated the veteran's assertion 
that he felt that the previous VA examination was 
inadequate due to the testing machine not being fully 
functional.  Further, the veteran was to be prescribed 
Cortisone but had declined to take the drug because of 
possible side effects.  The representative said that the 
veteran would obtain the private medical records to 
document his contention.

Records from the Gandel Medical Group were received by the 
RO in June 2000.  The records related to treatment 
provided to the veteran for the period from February 1988 
to April 1997.  Of note are a series of chest x-ray 
reports dated in 1990, 1991, 1995 and 1997.  The April 
1997 chest x-ray was interpreted to show chronic 
parenchymal infiltrates with some nodular densities 
bilaterally, both calcified and non-calcified.  There were 
multiple blebs and bullae, pleural reaction and pleural 
diaphragmatic adhesions in both bases.  Arteriosclerotic 
dilatation of the dorsal aorta was also noted.  The 
findings on the chest x-ray were noted to be stable.  A 
clinical entry dated in July 1990 noted the veteran's 
history of sarcoidosis in service.  The examiner said that 
the veteran's chest x-ray was suggestive of pulmonary 
fibrosis but did not reveal any evidence of sarcoidosis.  
A follow-up entry dated in March 1991 reported that the 
examiner had reviewed the veteran's SMRs and noted the 
veteran's treatment for sarcoidosis in service.  The 
examiner remarked that a chest x-ray done in July 1990 was 
consistent with old sarcoidosis.  Another entry, dated in 
December 1995, noted that the veteran had not been seen at 
the clinic since 1993.  The assessment was history of 
sarcoid.  The examiner noted that the veteran was "anti-
medicine" so he was not going to prescribe anything for 
the veteran's slight and expiratory wheeze.  A final 
entry, dated in April 1997, did not note any complaints 
related to the veteran's sarcoidosis.  The examiner did 
remark that the chest x-ray showed a great deal of 
fibronodular development and that the x-ray would be 
compared with prior x-rays.

The veteran's claim was remanded by the Board in August 
2001.  The purpose of the remand was to afford the veteran 
a new VA examination that would provide FEV-1, FVC and 
DLCO (SB) values for rating purposes.

The RO wrote to the veteran in September 2001.  The RO 
advised the veteran of the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA) (codified at Chapter 
51 of United States Code), Public Law 106-475.  The RO 
requested that the veteran identify any source of 
treatment for his sarcoidosis.  He could either obtain the 
evidence himself or provide authorization for the RO to 
obtain any outstanding pertinent records.  

The veteran provided a statement in response to the RO's 
letter in November 2001.  He gave a history of his 
treatment in the past and said that he could not remember 
the names of many of the doctors because he worked as an 
over-the-road truck driver and moved around.  He also 
provided a VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs, 
in November 2001.  He listed the names of several 
physicians and dates of treatment.  The Grandel Medical 
Group, and physicians associated with the group, were 
identified as providers from 1987 to the present.  The 
veteran also included a statement from one of the 
physicians, D. P. Parashak, M.D. that was dated in October 
2001.  Dr. Parashak noted that the veteran was previously 
a patient at the Grandel Medical Group but was now seeing 
Dr. Parashak on a private basis.  He said that he had 
reviewed the veteran's prior medical records, which noted 
a history of sarcoidosis with chorioretinitis in service.  
Dr. Parashak commented that x-rays in the past had shown 
chronic parenchymal infiltrates with nodular densities 
bilaterally, both calcified and non-calcified, multiple 
blebs and bullae which may well be consistent with 
sarcoidosis.  He concluded by opining that the veteran 
suffered from a chronic pulmonary disorder and that his x-
ray and history were consistent with sarcoidosis.

The RO obtained treatment records from Dr. Parashak in 
February 2002.  The records consisted of evaluations 
conducted in April 1997 and October 2001.  The April 1997 
evaluation was duplicative of records from the Grandel 
Medical Group.  The October 2001 evaluation noted that the 
veteran was treated for complaints related to an injury to 
the right shoulder suffered in a fall.  Dr. Parashak noted 
that the veteran was on no medications.  There were no 
respiratory complaints noted.

The veteran was afforded a VA respiratory examination in 
April 2002.  The examiner noted a review of the veteran's 
history with diagnosis and treatment of sarcoidosis with 
chorioretinitis in service.  The examiner also noted a 
review of private treatment records.  The examiner noted 
that the veteran's alleged that his diagnosis of COPD was 
due to his sarcoidosis but that the claim had been denied 
by the RO.  The veteran said that he had a cough 
productive of sputum nearly every morning that was usually 
yellow in color, thick, and globular.  There was no 
hemoptysis.  The veteran said that he had a good appetite.  
He had some daytime somnolence and snored a lot.  He said 
that he would wake up at night.  The veteran said that he 
would become short of breath when walking up hills but 
could walk about two miles.  He had no visual problems 
except in seeing a computer screen.  There was no history 
of asthma.  The veteran was prescribed Singulair that 
provided some relief.  The veteran said he was also 
prescribed Advair Diskus but had not yet received the 
drug.  The veteran said that he had previously used an 
oral inhalator but did not think that it had helped.  The 
examiner said that the veteran had not required treatment 
with systemic corticosteroids since the time of his 
initial diagnosis in 1953.  The veteran related being 
hospitalized in 1963 and 1988, he said there had been 
other hospitalizations but he could not remember where.  
The examiner reported that there was no evidence of 
lymphadenopathy.  The veteran had normal diaphragmatic 
excursions bilaterally.  There were inspiratory and 
expiratory wheezes, especially on the right.  The examiner 
noted that no formal exercise test was performed but, by 
history, the veteran had only a moderate reduction in 
exercise capacity.

The veteran was afforded a PFT as part of the overall 
examination.  The veteran had a pre-bronchodilator (pre-
dilator) FEV-1 value of 48 percent of predicted value and 
a FEV-1 post-bronchodilator (post-dilator) value of 52 
percent.  The veteran's pre-dilator FEV-1/FVC ratio was 
83.  His post-dilator FEV-1/FVC ratio was 69.  The veteran 
also had a pre-dilator DLCO (SB) value of 55 percent.  The 
PFT examiner remarked that there were incomplete FVC 
maneuvers with poor initial flows.  There were normal FEV-
1/FVC ratios but the FEV-1/slow vital capacity (SVC) was 
67 percent, consistent with obstruction.  The PFT examiner 
remarked that there was no response to bronchodilatation.  
The veteran's lung volumes showed mild reduction in 
thoracic gas volume (TGC) and total lung capacity (TLC).  
There was reduced DLCO that the examiner said was normal 
after adjustment for alveolar volume.  The examiner stated 
that there was combined restrictive and obstructive 
ventilatory defect of moderate severity.

The respiratory examiner noted the results of the PFT.  
The results of a chest x-ray were also noted to show no 
change since the chest x-ray done in November 1999.  The 
diagnosis was sarcoidosis with moderate pulmonary function 
impairment.  The examiner added that the veteran also had 
clinical and pulmonary function evidence for chronic 
bronchitis and had been treated for respiratory complaints 
over several years.  The reduction in lung volume and DLCO 
could reasonably be attributed to the after effects of his 
sarcoidosis.  The examiner stated that he did not believe 
that there was evidence of current active disease.  The 
examiner also stated that the symptoms of dyspnea on 
exertion were most likely due to the coexisting chronic 
bronchitis.  The chronic bronchitis was due to the 
veteran's previous cigarette smoking.  The examiner opined 
that no etiologic link could be established between the 
chronic bronchitis and the service-connected sarcoidosis.  
There was no evidence of extrapulmonary sarcoidosis.  
Further, the veteran did not require treatment with 
corticosteroids for his sarcoidosis.  

The veteran's disability rating was increased to 60 
percent in August 2002.  The effective date of the 
increase was as of the date of claim in July 1999.

Finally, a VA outpatient treatment record, dated in June 
2002, was associated with the claims folder.  The entry 
reflects that it was the veteran's first visit to the 
medical center.  He complained of some shortness of breath 
and back pain.  Physical examination noted that the 
veteran's breath sounds on the right were coarse.  A faint 
expiratory wheeze was noted.  The assessment was 
sarcoidosis and COPD.

II.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average 
impairment of earning capacity.  Individual disabilities 
are assigned separate diagnostic codes.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.1 (2002).  Where 
entitlement to compensation has already been established 
and an increase in the assigned evaluation is at issue, it 
is the present level of disability that is of primary 
concern.  Francisco v. Brown, 7. Vet. App. 55, 58 (1994).  
Although the recorded history of a particular disability 
should be reviewed in order to make an accurate assessment 
under the applicable criteria, the regulations do not give 
past medical reports precedence over current findings.  
Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2002).

The veteran's sarcoidosis has been rated as analogous to 
chronic bronchitis under Diagnostic Code 6600.  38 C.F.R. 
§ 4.97 (2002).  Under Diagnostic Code 6600 a 60 percent 
rating is warranted if the FEV-1 is from 40 to 55 percent 
predicted, or; if the ratio FEV-1/FVC is from 40 to 55 
percent predicted, or; if the DLCO (SB) is from 40 to 55 
percent predicted, or; maximum oxygen consumption of 15 to 
20 mk/kg/min (with cardiorespiratory limit).  The maximum 
rating of 100 percent is warranted if the FEV-1 is less 
than 40 percent predicted, or; if the FEV-1/FVC ratio is 
less than 40 percent predicted, or; if the DLCO (SB) is 
less than 40 percent predicted, or; maximum exercise 
capacity less than 15 mk/kg/min oxygen consumption (with 
cardiac or respiratory limitation); or cor pulmonale 
(right heart failure), or; right ventricular hypertrophy, 
or; pulmonary hypertension (shown by Echo or cardiac 
catheterization), or; episode(s) of acute respiratory 
failure, or; requires outpatient oxygen therapy.  Id.

In this case, the veteran's sarcoidosis disability rating 
was increased to 60 percent in August 2002 based on the 
results of the April 2002 VA PFT.  The veteran's FEV-1 
value was 48 percent of the predicted value and his DLCO 
(SB) value was 55 percent of the predicted value.  Either 
finding satisfies the criteria for a 60 percent rating 
under Diagnostic Code 6600.  The findings from the April 
2002 PFT do not satisfy the criteria for a 100 percent 
rating based on the FEV-1, FEV-1/FVC, and DLCO (SB) 
values.  Moreover, the values from the November 1999 VA 
PFT are such that they would not justify a rating of 60 
percent.  

In reviewing the other criteria listed to warrant a 100 
percent rating the Board notes that the veteran was not 
given an exercise test at his last examination because he 
claimed that he could walk two miles and only had some 
shortness of breath walking up hill.  Further, there is no 
evidence of cor pulmonale (right heart failure), right 
ventricular hypertrophy, pulmonary hypertension, 
episode(s) of acute respiratory failure, or that the 
veteran requires outpatient oxygen therapy.  In the 
absence of any of the necessary symptoms or diagnoses, 
there is no basis to justify the 100 percent rating under 
Diagnostic 6600.

Previously, the veteran's disability was rated under 
Diagnostic Code 6846.  38 C.F.R. § 4.97.  Diagnostic Code 
6846 is the primary diagnostic code used to evaluate 
sarcoidosis disability ratings.  Under Diagnostic Code 
6846 a 60 percent evaluation is in order in cases of 
pulmonary involvement requiring systemic high dose 
(therapeutic) corticosteroids for control.  A 100 percent 
evaluation is for assignment in cases of cor pulmonale, or 
cardiac involvement with congestive heart failure, or 
progressive pulmonary disease with fever, night sweats, 
and weight loss despite treatment.  Id.

The veteran does not satisfy the rating criteria for 
either the 60 or 100 percent rating under Diagnostic Code 
6846.  There is no evidence of record to show that he 
requires systemic high dose corticosteroids for control, 
or evidence of cor pulmonale or cardiac involvement with 
congestive heart failure.  The veteran has said that he 
has suffered from fever, night sweats and weight loss 
through the years; however, this is not supported by the 
treatment records that reflect no such complaints at any 
time.  Further, there is no indication that the veteran 
has suffered any weight loss.  Indeed, the records reflect 
increasing weight through the years for the most part.  
Accordingly, there is no basis to warrant the assignment 
of a 100 percent rating under Diagnostic Code 6846.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable 
basis for granting an increased disability evaluation for 
the veteran's service-connected sarcoidosis, with a 
history of chorioretinitis.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 57-58 (1990); 38 U.S.C. § 5107(b) (West Supp. 
2002); 38 C.F.R. § 3.102 (2001).  The Board notes that 
38 C.F.R. § 3.102 was amended in August 2001, effective as 
of November 9, 2000.  See 66 Fed. Reg. 45,620-32 (Aug. 29, 
2001).  However, the change to 38 C.F.R. § 3.102 
eliminated the reference to submitting evidence to 
establish a well-grounded claim and did not amend the 
provision as it pertains to the weighing of evidence and 
applying reasonable doubt.  Accordingly, the amendment is 
not for application in this case.

In denying the veteran's claim, the Board has considered 
the applicability of the (VCAA) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002)), which became effective during the 
pendency of this appeal.  VA has also issued final 
regulations to implement these statutory changes.  See 
Duty to Assist, 66 Fed. Reg. 45,620-32. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  Except for the amendment to 38 
C.F.R. § 3.156(a), the second sentence of 38 C.F.R. 
§ 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which are 
not applicable in this case, the changes "merely implement 
the VCAA and do not provide any rights other than those 
provided by the VCAA."  See 66 Fed. Reg. at 45,629.  A 
discussion of the pertinent VCAA and regulatory provisions 
follows.

Under 38 U.S.C.A. § 5102 (West Supp. 2002) and 38 C.F.R. 
§ 3.159(b)(2) (2002), the Secretary has a duty to notify a 
claimant if an application for benefits is incomplete.  
The notice must inform the applicant of any information 
necessary to complete the application.  In this case, the 
application is complete.  There is no outstanding 
information required, such as proof of service, type of 
benefit sought, or status of the veteran, to complete the 
application.  The veteran is seeking an increased rating 
for a disability that has been service-connected for 
nearly 50 years.  

Newly codified 38 U.S.C.A. § 5103 (West Supp. 2002) 
requires certain notices be provided by the Secretary when 
in receipt of a complete or substantially complete 
application.  The purpose of the first notice is to advise 
the claimant of any information, or any medical or lay 
evidence not previously provided to the Secretary that is 
necessary to substantiate the claim.  The Secretary is to 
advise the claimant of that information and evidence that 
is to be provided by the claimant and what is to be 
provided by the Secretary.  38 U.S.C.A. § 5103(a) (West 
Supp. 2002).  In those cases where notice is provided to 
the claimant, a second notice is to be provided to advise 
that if such information or evidence is not received 
within one year from the date of such notification, no 
benefit may be paid or furnished by reason of the 
claimant's application.  38 U.S.C.A. § 5103(b) (West Supp. 
2002).  In addition, 38 C.F.R. § 3.159(b) details the 
procedures by which VA will carry out its duty to assist 
by way of providing notice.

In this case, the veteran was notified in March 2000 of 
the denial of an increased evaluation for his sarcoidosis.  
He was also notified of the basis for the denial, namely 
that his symptoms did not satisfy the rating criteria so 
as to justify an increased evaluation.

The veteran submitted his notice of disagreement in March 
2000 wherein he stated his contentions as to why his 
disability evaluation should be higher.  He was provided a 
statement of the case (SOC) in May 2000 which addressed 
the entire development of his claim up to that point.  The 
SOC addressed the procedural aspects of the case, provided 
a recitation of the pertinent statutes and regulations, 
and discussed the application of the evidence to the 
veteran's claim. 

The Board remanded the veteran's case for additional 
development in August 2001.  The remand discussed the 
enactment of the VCAA and its application to the veteran's 
claim.  The RO wrote to the veteran in September 2001, 
further explaining the notices required under the VCAA.  
The veteran responded to that letter in November 2001.

The veteran was provided supplemental statements of the 
case (SSOC) in June 2000, and August 2002 that reviewed 
the accumulated evidence and re-stated the bases for the 
denial of his claims.  

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board 
cannot find any absence of notice in this case.  As 
reviewed above, the veteran has been provided notice 
regarding the type of evidence needed to support his claim 
for an increased rating.  He has responded to the notices 
provided.  In summary, the Board finds that no additional 
notice is required under the provisions of 38 U.S.C.A. 
§ 5103 and 38 C.F.R. § 3.159(b).  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

The duty to assist claimants under the VCAA is codified 
under 38 U.S.C.A. § 5103A (West Supp. 2002) and 
established by regulation at 38 C.F.R. § 3.159(c)-(e).  
This section of the VCAA and regulation sets forth several 
duties for the Secretary in those cases where there is 
outstanding evidence to be obtained and reviewed in 
association with a claim for benefits.  However, in this 
case there is no outstanding evidence to be obtained, 
either by the VA or the veteran. There are private 
treatment records submitted by the veteran and obtained by 
VA on behalf of the veteran.  Further, there are two VA 
examination reports evaluating the veteran's service-
connected disability.  Outpatient VA treatment records for 
the veteran were obtained and associated with the claims 
folder.  The veteran has submitted several statements in 
support of his claim.  The veteran elected to cancel a 
hearing that was scheduled in June 2000.

The Board finds that every effort has been made to seek 
out evidence helpful to the veteran.  This includes 
specific evidence identified by the veteran and evidence 
discovered during the course of processing his claim.  The 
veteran has not alleged that there is any outstanding 
evidence that would support his contentions, other than 
that already requested of him.  The Board is not aware of 
any such evidence.  Therefore, the Board finds that the VA 
has complied with the spirit and the intent of the duty-
to-assist requirements found at 38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.159(c)-(e).

Thus, in the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens 
on VA with no benefit flowing to the appellant); Sabonis 
v. Brown, 6 Vet. App. 426,430 (1994) (remands which would 
only result in unnecessarily imposing additional burdens 
on VA with no benefit flowing to the appellant are to be 
avoided).  VA has satisfied its duties to inform and 
assist the veteran in this case.  Further development of 
the claim and further expending of VA's resources are not 
warranted.  Cf. Wensch v. Principi, 15 Vet. App. 362, 367-
68 (2001); Dela Cruz v. Principi, 15 Vet. App. 145, 149 
(2001).


ORDER

Entitlement to an increased evaluation for sarcoidosis 
with chorioretinitis is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  
Meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

